              Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 1 of 52



 1

 2

 3

 4

 5

 6
                             IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
                                                          No. 2:17-cv-01917-TSZ
 9     ST. PAUL FIRE AND MARINE
       INSURANCE COMPANY, a foreign insurer;              THIRD AMENDED COMPLAINT
10     ST. PAUL MERCURY INSURANCE                         FOR DECLARATORY RELIEF
       COMPANY, a foreign insurer,
11                         Plaintiff,
12                    v.

13     HIGHLINE SCHOOL DISTRICT NO. 401, a
       municipal corporation; SCHOOLS
14     INSURANCE ASSOCIATION OF
       WASHINGTON; R.T., an individual;
15     CLOTELLE NAJANIQUE TUCKER, an
       individual,
16
                           Defendants.
17

18                                          I.      PARTIES

19          1.      Plaintiff St. Paul Fire and Marine Insurance Company (“St. Paul Fire”) is a foreign

20   insurance company licensed to conduct business in the State of Washington.

21          2.      St. Paul Fire is organized under the laws of the State of Connecticut with its

22   principal place of business located in the State of Connecticut.

23

24

25                                                                      LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 1                              SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
               Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 2 of 52



 1          3.      Plaintiff St. Paul Mercury Insurance Company (“St. Paul Mercury”) is a foreign

 2   insurance company licensed to conduct business in the State of Washington.

 3          4.      St. Paul Mercury is organized under the laws of the State of Connecticut with its

 4   principal place of business located in the State of Montana.

 5          5.      Collectively, St. Paul Fire and St. Paul Mercury shall be referred to as “St. Paul.”

 6          6.      Highline School District No. 401 (the “District”) is a municipal corporation

 7   organized under the laws of the State of Washington with a principal place of business in King

 8   County, Washington. On information and belief, the District provides public education services

 9   through its schools, including Evergreen High School (“Evergreen”), which is located in King

10   County.

11          7.      On information and belief, R.T. is an adult woman who attended Evergreen High

12   School at all relevant times hereto.

13          8.      On information and belief, R.T. is a resident of the State of Washington.

14          9.      On information and belief, Clotelle Najanique Tucker (“Clotelle Tucker”) is an

15   adult woman who is alleged by R.T. as being the biological child of R.T.

16          10.     On information and belief, Clotelle Tucker is a resident of the State of

17   Washington.

18          11.     Schools Insurance Association of Washington (“SIAW”) is a direct property and

19   casualty insurance carrier organized under the laws and regulations of Washington State.

20   SIAW’s principal place of business is located in Ephrata, Washington.

21

22

23

24

25                                                                     LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 2                              SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
                  Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 3 of 52



 1                                     II.     JURISDICTION AND VENUE

 2              12.      This Court has jurisdiction over this claim pursuant to 28 U.S.C. §1332 as the

 3   amount in controversy exceeds $75,000.00, exclusive of interest and costs, and diversity amongst

 4   the parties is complete.

 5              13.      Venue is proper with this Court pursuant to 28 U.S.C. §1391 as this claim involves

 6   the District’s claim for insurance proceeds stemming from an alleged loss occurring in King

 7   County, Washington.

 8              14.      Venue is also proper with this Court pursuant to 28 U.S.C. §1391 as the District

 9   resides in in this judicial district.

10                                           III.     RELEVANT FACTS

11              1.       The Underlying Lawsuit

12              15.      On November 7, 2017, the Underlying Lawsuit1 was filed against the District in

13   Washington State Superior Court in and for King County. At this time, only R.T. was named as

14   a plaintiff in the Underlying Lawsuit.

15              16.      On September 6, 2017, R.T. filed a Notice of Tort Claim against the District.

16              17.      On or about August 6, 2018, Clotelle Tucker filed a Notice of Tort Claim against

17   the District.

18              18.      On October 19, 2018, an Amended Complaint was filed in the Underlying

19   Lawsuit which added Clotelle Tucker as a plaintiff in the Underlying Lawsuit.

20              19.      R.T. and Clotelle Tucker allege that in 1994 R.T. was a sixteen-year-old student

21   at Evergreen enrolled in a dance class at the school taught by two District employees.

22

23
     1
         R.T. v. Highline School District No. 41., Case No. 17-2-28999-8 SEA.
24

25                                                                              LETHER & ASSOCIATES PLLC.
         THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
         No. 2:17-cv-01917-TSZ – 3                              SEATTLE, WA 98109
                                                        P: (206) 467-5444 F: (206) 467-5544
                 Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 4 of 52



 1          20.      R.T. and Clotelle Tucker allege that during one class the teacher brought a man

 2   to the class named LaShawn Ferguson (“Ferguson”) and advised that he would be helping to

 3   teach the class.

 4          21.      R.T. and Clotelle Tucker further allege that R.T.’s dance teachers advised her that

 5   she would need to improve her grades if she wanted to continue dancing and that she should seek

 6   tutoring.

 7          22.      R.T. and Clotelle Tucker assert the dance instructors provided R.T. with an

 8   address to go to be tutored.

 9          23.      Upon arriving at that address, R.T. and Clotelle Tucker allege that Ferguson was

10   waiting for R.T. and raped her at that time.

11          24.      Soon after the rape, R.T. and Clotelle Tucker allege R.T. withdrew from

12   Evergreen and moved to New York, where she subsequently gave birth to a baby, Clotelle

13   Tucker, that they allege was conceived during the time of the rape.

14          25.      R.T. and Clotelle Tucker allege that over the next 23 years R.T. raised Clotelle

15   Tucker.

16          26.      Ferguson is alleged to now be a convicted sex offender in Washington.

17          27.      R.T. and Clotelle Tucker allege that due to the District’s negligence, R.T. was a

18   victim of childhood sexual abuse.

19          28.      R.T. and Clotelle Tucker allege that the rape occurred as a direct result of

20   negligence and other failures of the District.

21          29.      R.T. and Clotelle Tucker further allege that as a direct and proximate result of the

22   District’s acts and omissions, R.T. has suffered severe psychological harm and emotional injury,

23

24

25                                                                      LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 4                              SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
                 Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 5 of 52



 1   including but not limited to mental distress and anguish, as well as general and special damages

 2   to be proven at trial.

 3           30.     R.T. and Clotelle Tucker also allege that Clotelle Tucker has suffered damages as

 4   a result of the District’s alleged negligence, including loss of consortium, severe emotional

 5   distress and mental anguish, as well as other general and special damages.

 6           31.     R.T. and Clotelle Tucker assert a cause of action for negligence against the

 7   District.

 8           32.     R.T. and Clotelle Tucker pray for general and special damages, attorneys’ fees

 9   and costs, interest, and such other and further relief as the Court deems just and proper.

10           2.      The St. Paul Policies Issued to The District

11           33.     St. Paul issued a series of one-year insurance policies to the District. St. Paul

12   Mercury issued policy number CK08403045 which was in effect for the 10/1/2000-10/1/2001

13   policy period. St. Paul Fire issued policy number CK08403211 which was in effect for the

14   10/1/2001-10/1/2002 policy period, and policy number CK08403396 which was in effect for the

15   10/1/2002-10/1/2003 policy period. Collectively, these policies shall hereinafter be referred to as

16   the “St. Paul Policies”).

17           34.     The coverages afforded under St. Paul Policies are substantially the same. Unless

18   referred to individually, the following terms and conditions are taken from the 10/1/2000 -

19   10/1/2001 policy.

20           a.      Commercial General Liability Protection

21           35.     The St. Paul Policies provide commercial general liability (“CGL”) insurance

22   pursuant to their terms and conditions and not otherwise.

23           36.     Each CGL coverage part has a general total limit of $2,000,000.

24

25                                                                     LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 5                              SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
                 Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 6 of 52



 1           37.      Each CGL coverage part has a personal injury each person limit of $1,000,000.

 2           38.      Each CGL coverage part has an each event limit of $1,000,000.

 3           39.      The CGL coverage part of the St. Paul Polices contains the following insuring

 4   agreement pertaining to coverage for “bodily injury”:

 5                    What This Agreement Covers

 6                    Bodily injury and property damage liability. We'll pay amounts
                      any protected person is legally required to pay as damages for
 7                    covered bodily injury, property damage or premises damage that:
                      •      happens while this agreement is in effect; and
 8                    •      is caused by an event.

 9                    Protected person means any person or organization who qualifies
                      as a protected person under the Who Is Protected Under This
10                    Agreement section.

11                    Bodily injury means any physical harm, including sickness or
                      disease, to the physical health of other persons. It includes any of
12                    the following that results at any time from such physical harm,
                      sickness or disease:
13
                      We’ll consider any of the following that happens at any time to be
14                    part of such physical harm, sickness, or disease, if it results in or
                      from such physical harm, sickness, or disease:2
15                     • Mental anguish, injury or illness.
                       • Emotional distress.
16                     • Care, loss of services, or death.

17                     We'll consider any bodily injury that's a continuation, change, or
                       resumption of previously known bodily injury to happen before
18                     this agreement begins if such continuation, change, or resumption
                       would otherwise be covered by this agreement because of a
19                     continuous, multiple, or other coverage trigger required under the
                       law that applies.3
20
                       Of course, if there's a continuation, change, or resumption, after
21                     this agreement ends, of bodily injury that:

22           2
              This paragraph exists only in Form 47500 Rev. 1-01, p. 2, present in the CGL Coverage Parts of the
     10/01/2001-10/01/2002 and 10/01/2002 – 10/01/2003 Policies.
23           3
               This paragraph exists only in Form 47500 Rev. 1-01, p. 2, present in the CGL Coverage Parts of the
     10/01/2001-10/01/2002 and 10/01/2002 – 10/01/2003 Policies.
24

25                                                                               LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 6                              SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
                 Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 7 of 52



 1                        • isn't previously known bodily injury; and
                          • happens while this agreement is in effect;
 2                    We'll consider such continuation, change, or resumption to also
                      happen while this agreement is in effect if that would be the result
 3                    because of a continuous, multiple, or other coverage trigger
                      required under the law that applies.4
 4
                      Previously known bodily injury means bodily injury that happened
 5                    before this agreement begins and was known by you or any
                      described individual protected person before this agreement
 6                    begins as a result of any of the following at that time:
                         • You or any described individual protected person reporting
 7                           all or part of that bodily injury to us or any other insurer.
                         • You or any described individual protected person
 8                           receiving a claim or suit for all or part of that bodily injury.
                         • Any described individual protected person witnessing, or
 9                           being told of, the beginning, or any change, continuation,
                             or resumption, of all or part of that bodily injury.5
10
                      Described individual protected person means any of the
11                    following:
                             ...
12                        • Any of your directors or executive officers if you are a
                             corporation or other organization.
13                        • Any of your employees who is or acts as your insurance or
                             risk manager or holds a position in your insurance, risk
14                           management, or legal department.6
                       …
15

16                    Event means an accident, including continuous or repeated
                      exposure to substantially the same general harmful conditions.
17
     Form 47500 Rev. 1-96, pp. 1-2
18
             40.      The CGL coverage part of the St. Paul Policies contains the following insuring
19
     agreement pertaining to coverage for “personal injury”:
20

21           4
               This paragraph exists only in Form 47500 Rev. 1-01, p. 2, present in the CGL Coverage Parts of the
     10/01/2001-10/01/2002 and 10/01/2002 – 10/01/2003 Policies.
22           5
              This paragraph exists only in Form 47500 Rev. 1-01, p. 2, present in the CGL Coverage Parts of the
     10/01/2001-10/01/2002 and 10/01/2002 – 10/01/2003 Policies.
23           6
               This paragraph exists only in Form 47500 Rev. 1-01, p. 2, present in the CGL Coverage Parts of the
     10/01/2001-10/01/2002 and 10/01/2002 – 10/01/2003 Policies.
24

25                                                                               LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 7                              SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
                 Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 8 of 52



 1                   Personal injury liability. We'll pay amounts any protected
                     person is legally required to pay as damages for covered personal
 2                   injury that:
                      • results from your business activities, other than advertising,
 3
                          broadcasting, publishing, or telecasting done by or for you;
                          and
 4
                      • is caused by a personal injury offense committed while this
 5                        agreement is in effect.
                     Personal Injury means injury, other than bodily injury or
 6                   advertising injury, that’s caused by a personal injury offense.

 7                   Personal injury offense means any of the following offenses:
                        •   False arrest, detention, or imprisonment.
 8
                        •   Malicious prosecution.
                        •   Wrongful entry into, or wrongful eviction from, a room,
 9
                            dwelling, or premises that a person occupies (,if committed
                            by or for the landlord, lessor, or owner of that room,
10
                            dwelling, or premises7).
11                      •   Invasion of the right of private occupancy of a room,
                            dwelling, or premises that a person occupies (,if committed
12                          by or for the landlord, lessor, or owner of that room,
                            dwelling, or premises8).
13                      •   Libel or slander (,in or with covered material9).
                        •   Making known to any person or organization written or
14                          spoken material that disparages the products, work, or
                            completed work of others. 10
15                      •   Making known to any person or organization written or
                            spoken material that violates a person's right of privacy.
16   Form 47500 Rev. 1-96, p. 2.
           41.   The CGL coverage part of the St. Paul Policies contains the following language
17
     pertaining to St. Paul’s defense obligation:
18

19          7
             Language in parenthetical exists only in Form 47500 Rev. 1-01, p. 3, present in the CGL
     Coverage Parts of the 10/01/2001-10/01/2002 and 10/01/2002 – 10/01/2003 Policies.
20          8
             Language in parenthetical exists only in Form 47500 Rev. 1-01, p. 3, present in the CGL
     Coverage Parts of the 10/01/2001-10/01/2002 and 10/01/2002 – 10/01/2003 Policies.
21
            9
             Language in parenthetical exists only in Form 47500 Rev. 1-01, p. 3, present in the CGL
22   Coverage Parts of the 10/01/2001-10/01/2002 and 10/01/2002 – 10/01/2003 Policies.
            10
              The sub-definition of personal injury offense in Form 47500 Rev. 1-01, p. 3, present in the
23   CGL Coverage Parts of the 10/01/2001-10/01/2002 and 10/01/2002 – 10/01/2003 Policies, is as follows:
     “Making known to any person or organization covered material that disparages the products, work, or
     completed work of others.”
24

25                                                                       LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 8                              SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
              Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 9 of 52



 1                 Right and duty to defend a protected person.
                   We'll have the right and duty to defend any protected person
 2                 against a claim or suit for injury or damage covered by this
                   agreement. We'll have such right and duty even if all of the
 3                 allegations of the claim or suit are groundless, false, or fraudulent.
                   But we won't have a duty to perform any other act or service.
 4
                   We'll have the right to investigate any event, offense, claim, or suit
                   to the extent that we believe is proper. We'll also have the right to
 5
                   settle any claim or suit within:
                           • any applicable deductible; or
 6
                           • the available limits of coverage.
 7
                   Our duty to defend protected persons ends when we have used up
 8                 the limits of coverage that apply with the payment of:
                           • judgments;
 9                         • settlements;
                           • medical expenses; or
10                         • indemnitee defense expenses assumed under contract.

11                 We explain what we mean by indemnitee defense expenses
                   assumed under contract, and when we'll pay such expenses, in the
12                 Contract liability exclusion.
                   Claim means a demand which seeks damages.
13
                   Suit means a civil proceeding which seeks damages. It includes:
14                        • an arbitration proceeding for such damages to which
                             the protected person must submit, or submits with our
15                           consent; and
                          • any other alternative dispute resolution proceeding for
16                           such damages to which the protected person submits
                             with our consent.
17
                   Injury or damage means:
                          • bodily injury, personal injury, or advertising injury; or
18
                          • property damage.
19                        •
                   Offense means any:
20                        • personal injury offense; or
                          • advertising injury offense.
21
     Form 47500 Rev. 1-96, pp. 3-4.
22         42.   The CGL coverage part of the St. Paul Policies contains the following pertaining

23   to when coverage is afforded under the Policies:

24                 When This Agreement Covers

25                                                                      LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 9                              SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 10 of 52



 1
                   Bodily injury and property damage liability.
 2                 We'll apply this agreement to claims or suits for covered bodily
                   injury or property damage whenever they're made or brought.
 3
                   Personal injury liability. We'll apply this agreement to claims or
 4                 suits for covered personal injury whenever they're made or
                   brought.
 5                 ...

 6   Form 47500 Rev. 1-96, p. 4.

 7          43.    The CGL coverage part of the St. Paul Policies contains the following language

 8   pertaining to whom coverage is afforded under the Policies:

 9                 Who Is Protected Under This Agreement

10                 Corporation or other organization. If you are shown in the
                   Introduction as a named insured and a corporation or another
11                 organization, you are a protected person. Your directors and
                   executive officers are protected persons only for the conduct of
12                 their duties as your directors or executive officers. And your
                   stockholders are protected persons only for their liability as your
13                 stockholders.
                   ...
14
                   Employees and volunteer workers. Your employees are
15                 protected persons only for:
                       • work done within the scope of their employment by you;
16                         or
                       • their performance of duties related to the conduct of your
17                         business.

18                 And your volunteer workers are protected persons only for
                   activities or work they conduct or perform:
19                     • at your direction; and
                       • within the scope of their duties for you.
20
                   ...
21
                   Employee includes a leased worker, other than a leased temporary
22                 worker.

23                 Leased worker means any person who:

24

25                                                                   LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 10                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 11 of 52



 1                      •   is hired from an employee leasing firm under a contract or
                            agreement between the hirer and that firm; and
 2                      •   is performing duties related to the conduct of the hirer’s
                            business.
 3
                    Volunteer worker means any person other than:
 4                      • an employee; or
                        • a leased temporary worker.
 5                  ...

 6                  Student Teachers. Any student teacher teaching for you as part
                    of their educational requirements is a protected person. But only
 7                  for covered injury or damage that results from their duties for you.

 8   Form 47500 Rev. 1-96, pp. 5-6, as amended by Form 47180 Rev. 1-96.

 9          44.     The CGL coverage part of the St. Paul Policies contains the following language

10   pertaining to the limits of coverage afforded under the policies:

11                  Limits of Coverage

12                  The limits shown in the Coverage Summary and the information
                    contained in this section fix the most we’ll pay as damages and
13                  medical expenses, regardless of the number of:
                       • protected persons;
14                     • claims made or suits brought; or
                       • persons or organizations making claims or bringing suits.
15
                    General total limit. This is the most we’ll pay for the combined
16                  total of:
                        • all covered bodily injury and property damage that
17
                             happens in a policy year;
                        • all covered personal injury that’s caused by all advertising
18
                             injury offenses committed in a policy year;
19                      • all covered medical expenses that result from all events
                             which happen in a policy year.
20

21

22                  We'll apply the general total limit separately to:
                       • the combined total of all covered bodily injury, property
23                         damage, and medical expenses that result from each of
                           your premises;
24

25                                                                       LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 11                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
               Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 12 of 52



 1                         •     the combined total of all covered bodily injury, property
                                 damage, and medical expenses that result from the
 2                               remainder of your business, other than your products or
                                 completed work, which isn’t conducted at, on, or in, or in
 3                               connection with, any of your premises; and
                           •     the combined total of all covered personal injury and
 4                               advertising injury that’s caused by all personal injury
                                 offenses and advertising injury offenses committed in a
 5                               policy year, regardless of the number of your premises.
                           ...
 6
                       Policy Year means the policy period shown in the introduction, or
 7                     the period of time that this agreement is in effect, whichever is
                       less. But when that period is longer than one year, it means each
 8                     consecutive annual period, and the remaining period, if any, that
                       this agreement is in effect, starting with the beginning date of this
 9                     agreement.11
                       ...
10
                       Person injury each person limit. This is the most we’ll pay for
11                     all covered personal injury that:
                            • is sustained by any one person or organization; and
12                          • is caused by all personal injury offenses committed in a
                               policy year.
13                     ...
                       Each event limit. This is the most we’ll pay for all covered bodily
14                     injury, property damage, and medical expenses that result from
                       any one event.
15                     ...

16   Form 47500 Rev. 1-96, pp. 8-9, as amended by Form 43986 Rev. 3-97.

17

18

19            11
                The definition of policy year in Form 47500 Rev. 1-01, p. 3, present in the CGL Coverage Parts of the
     10/01/2001-10/01/2002 and 10/01/2002 – 10/01/2003 Policies, is as follows: “Policy year means the policy period
20   shown in the Introduction, or the period of time that this agreement is in effect, whichever period is shorter. But
     when that period is longer than one year, policy year means each of the following periods of time that this
21   agreement is in effect, starting with the beginning date of this agreement:
                   •   Each consecutive one-year period.
22
                   •   Any period that remains after the last consecutive one-year period.”

23   However, if the original policy period shown in the introduction is extended for a period of less than one year,
     we’ll consider each such extended period to be part of the last policy year, regardless of the number of extensions
     provided.”
24

25                                                                                 LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 12                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 13 of 52



 1          45.     The CGL coverage part of the St. Paul Policies contains the following exclusions

 2   limiting the coverage afforded under the Policies:

 3                  Exclusions - What This Agreement Won't Cover
                    ...
 4
                    Deliberately breaking the law. We won't cover injury or damage
                    that results from:
 5
                          •   the protected person knowingly breaking any criminal
 6
                              law; or
 7                        •   any person or organization breaking any criminal law with
                              the consent or knowledge of the protected person.
 8
     Form 47500 Rev. 1-96, p. 14.
 9
                    Expected or intended bodily injury or property damage. We
10                  won’t cover bodily injury or property damage that’s expected or
                    intended by the protected person. Nor will we cover medical
11                  expenses that result from such bodily injury.
                    ...
12
     Form 47500 Rev. 1-96, p. 14.
13
                    46.       CGL coverage part of the St. Paul Policies contains the following language
14
     regarding other insurance.
15
                    Other Insurance
16
                    This agreement is primary insurance. If there is any other valid
17                  and collectible insurance for injury or damage covered by this
                    agreement, the following applies in connection with that
18                  insurance.

19                  Other Primary Insurance. When there is other primary
                    insurance, we’ll share with that insurance the amounts you’re
20                  legally required to pay as damages for injury or damage covered
                    by this agreement. We’ll do so with one of the methods of sharing
21                  described in the Methods of Sharing Section.

22                  However, we’ll apply this agreement as excess insurance over the
                    part or parts of any other insurance which provide:
23                  ...

24

25                                                                      LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 13                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 14 of 52



 1                       •   Protection for you as an additional insured or additional
                             protected person if you agree that we may apply this
 2                           agreement as excess insurance.

 3                 ...

 4                 Excess Insurance. When this agreement is excess insurance, we
                   won’t have a duty to defend the protected person against the part
 5                 or parts of any claim or suit for which any other insurer has the
                   duty to defend the protected person.
 6
                   However, we’ll defend the protected person against a claim or suit
 7                 for injury or damage covered by this agreement if no other insurer
                   will do so. In return we’ll require that we be given all of the
 8                 protected person’s rights against each insurer.
                   ...
 9
     Form 47500 Rev. 1-96, pp. 21-22.
10
            47.    CGL coverage part of the October 1, 2001 – October 1, 2002 and October 1, 2002
11
     – October 1, 2003 St. Paul Policies contain the following language regarding other insurance.
12
                   Other Insurance
13
                   This agreement is primary insurance. If there is any other valid
14                 and collectible insurance for injury or damage covered by this
                   agreement, the following applies in connection with that
15                 insurance.

16                 Other insurance means insurance, or the funding of losses, that's
                   provided by or through:
17                    • another insurance company;
                      • us, except under this agreement;
18                    • any of our affiliated insurance companies;
                      • any risk retention group;
19                    • any self-insurance method or program, other than any
                          funded by you and over which this agreement applies; or
20                    • any similar risk transfer or risk management method.
21                 However, we won't consider umbrella insurance, or excess
                   insurance, that you bought specifically to apply in excess of the
22                 limits of coverage that apply under this agreement to be other
                   insurance.
23

24

25                                                                    LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 14                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 15 of 52



 1                 Primary or excess other insurance. When there is primary other
                   insurance, we'll share with that other insurance any damages for
 2                 injury or damage covered by this agreement. We'll do so with one
                   of the methods of sharing described in the Methods of sharing
 3                 section.

 4                 However, we’ll apply this agreement as excess insurance over the
                   part or parts of any primary or excess other insurance that provide:
 5                 ...
                       • Protection for you as an additional insured r additional
 6                         protected person.

 7                 ...

 8                 When this agreement is excess insurance. When this agreement
                   is excess insurance, we won’t have a duty to defend the protected
 9                 person against the part or parts of any claim or suit for which any
                   other insurer has the duty to defend that protected person.
10
                   However, we'll defend the protected person against a claim or suit
11                 for injury or damage covered by this agreement if no other insurer
                   will do so. In return we'll require that we be given all of that
12                 protected person's rights against each such insurer.
                   ...
13
     Form 47500 Rev. 1-01, p. 26.
14
            48.    The October 1, 2001 – October 1, 2002 and October 1, 2002 – October 1, 2003
15
     St. Paul Policies contain the following endorsement regarding other insurance.
16
                   If you've specifically agreed in a written contract that this
                   agreement must be primary to and non-contributory with other
17
                   insurance issued directly to a described additional protected
                   person, we won't share with that other insurance any damages
18
                   incurred by that described additional protected person for:
19                     • bodily injury or property damage covered by this
                          agreement that happens after that written contract was
20                        made; or
                       • personal injury or advertising injury covered by this
21                        agreement that's caused by an offense committed after that
                          written contract was made.
22
                   Described additional protected person means any person or
23                 organization, other than you, who:
                      • qualifies as a protected person under this agreement; and
24                    • is named or described below.

25                                                                    LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 15                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
              Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 16 of 52



 1
                     Name or description:
 2                   All persons or organizations as required by written contract and to
                     whom Certificates of Insurance have been issued and on file with
 3                   the Company.

 4   Form G0435 Ed. 4-00, p. 1.

 5           49.     The October 1, 2001 – October 1, 2002 and October 1, 2002 – October 1, 2003

 6   St. Paul Policies contain the following endorsement:

 7                   Sexual abuse. We won't cover bodily injury, personal injury, or
                     medical expenses that result from any sexual abuse committed by
 8                   any person who otherwise qualifies as a protected person.

 9   Form 43928 Rev. 1-01.

10           50.     The St. Paul Policies contain the following endorsement regarding what to do in

11   the event of a loss:

12                   WHAT TO DO IF YOU HAVE A LOSS
                     You or other protected persons are required to perform the duties
13                   described below when a property loss that may be covered under
                     this policy happens or an accident or incident happens that could
14                   result in liability damages covered under this policy. Failure to
                     comply could affect coverage. The insuring agreements contained
15                   in this policy determine what is covered. As a result, you should
                     read them carefully to understand the extent of the coverage
16                   provided.
                     ...
17
                     When This Policy Provides Liability Protection
                     If an accident or incident happens that may involve liability
18
                     protection provided in this policy, you or any other protected
                     person involved must:
19
                     1.     Notify the police if a law may have been broken.
20
                     2.     Tell us or our agent what happened as soon as possible. Do
21
                            this even though no demand for damages has been made
                            against you or any other protected person, but you or
22
                            another protected person is aware of having done
                            something that may later result in a demand for damages.
23
                            This notice should include all of the following:
                                • The time and place of the accident or incident;
24

25                                                                     LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 16                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 17 of 52



 1                              •   The protected person involved;
                                •   The specific nature of the accident or incident
 2                                  including the type of demand for damages that may
                                    result; and
 3                              •   The names and addresses of any witnesses and
                                    injured people.
 4                                  ...
                                •   Send us a copy of all written demands. Also send
 5                                  us a copy of all legal documents if someone starts
                                    a lawsuit.
 6                              •   Cooperate and assist us in securing and giving
                                    evidence, attending hearings and trials, and
 7                                  obtaining the attendance of witnesses.
                                •   Not assume any financial obligation or pay out any
 8                                  money without our consent. But this rule doesn't
                                    apply to first aid given to others at the time of an
 9                                  accident.
10   Form 40814 Ed. 11-91.
11          3.      The St. Paul Policies Issued to SIAW as a Pool
12          51.     From September 1, 2003 through September 1, 2009, St. Paul issued the following
13   one-year package policies to SIAW (the “St. Paul Pool Policies”):
14                  •   GP06301434, effective 09/01/2003 - 09/01/2004;
                    •   GP06301650, effective 09/01/2004 – 09/01/2005;
15
                    •   GP06301762, effective 09/01/2005 – 09/01/2006;
16                  •   GP06301882, effective 09/01/2006 – 09/01/2007;
                    •   GP06301988, effective 09/01/2007 – 09/01/2008; and
17                  •   GPO6302091, effective 09/01/2008 – 09/01/2009.

18          52.     The District is listed as a Pool participant under the St. Paul Pool Policies.

19          53.     Unless referenced individually, the coverage afforded under the St. Paul Pool

20   Policies is same or substantially similar.

21          54.     The St. Paul Pool Policies contain the following coverage part:

22          a.      The "Public Entity Liability Protection Pooling Groups — Excess of Self-
                    Insured Retention" Coverage Part
23
            55.     The St. Paul Pool Policies contain the following coverage form:
24

25                                                                      LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 17                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
              Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 18 of 52



 1                   "Public Entity Liability Protection Pooling Groups — Excess
                     of Self-Insured Retention" (hereinafter referred to as the “PELP
 2                   coverage part”).

 3   Form OL023 Ed. 8-98.

 4           56.     The PELP coverage part of the St. Paul Pool Policies has a $100,000 Self-Insured

 5   Retention for "each accident, event, offense, or wrongful act."

 6           57.     The PELP coverage part of the St. Paul Pool Policies, except for the 09/01/2008

 7   – 09/01/2009 St. Paul Pool Policy, has a $20,000,000 limit for each accident, event, offense, or

 8   wrongful act.

 9           58.     The PELP coverage part of the 09/01/2008 – 09/01/2009 St. Paul Pool Policy has

10   a $25,000,000 limit for each accident, event, offense, or wrongful act.

11           59.     The PELP coverage part of the St. Paul Pool Policies, except for the 09/01/2008

12   – 09/01/2009 St. Paul Pool Policy, has a $30,000,000 general total limit.

13           60.     The PELP coverage part of the 09/01/2008 – 09/01/2009 St. Paul Pool Policy has

14   a $40,000,000 general total limit.

15           61.     The PELP coverage part of the 09/09/01/2003 – 09/01/2004 through 09/01/2005

16   – 09/01/2006 of the St. Paul Pool Policies have a $10,000,000 pool sexual abuse maximum limit.

17           62.     The PELP coverage part of the 09/01/2006 – 09/01/2007 and 09/01/2007 –

18   09/01/2008 of the St. Paul Pool Policies has a $20,000,000 pool sexual abuse maximum limit.

19           63.     The PELP coverage part of the 09/01/2008 – 09/01/2009 St. Paul Pool Policy has

20   a $25,000,000 pool sexual abuse maximum limit.

21           64.     The PELP coverage part of the St. Paul Pool Policies has a $5,000,000 sexual

22   abuse total limit.

23

24

25                                                                     LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 18                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 19 of 52



 1          65.     The PELP coverage parts of the St. Paul Pool Policies have a $5,000,000 sexual

 2   abuse each person limit.

 3          66.     The PELP coverage part of the St. Paul Pool Policies contains the following

 4   insuring agreement:

 5                  What This Agreement Covers

 6                  Bodily injury and property damage liability.

 7                  We'll pay amounts any protected person is legally required to pay as
                           damages for covered bodily injury or property damage that:
 8
                    •         happens while this agreement is in effect; and
 9                  •         is caused by an event.

10   Policy Form OL023 Ed. 8-98, p. 2.

11          67.     The PELP coverage part of the St. Paul Pool Policies contains the following

12   definitions that are applicable to the foregoing Insuring Agreement.

13                  Protected person means any person or organization who qualifies as a
                    protected person under the Who is Protected Under This Agreement
14                  section.

15                  Bodily Injury means:

16                        •   physical harm, sickness, or disease;
                          •   Mental anguish, injury, or illness.
17                        •   Emotional distress.
                          •   Care, loss of services, or death.
18                        •   Humiliation.
                    ...
19
                    Event means an accident, including continuous or repeated
20                  exposure to substantially the same general harmful conditions.

21   Policy Form OL023 Ed. 8-98, p. 2.

22          68.     In addition to the foregoing, the PELP coverage part of the St. Paul Pool Policies

23   contains the following Insuring Agreement for Personal Injury Liability:

24

25                                                                      LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 19                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 20 of 52



 1                  Personal injury liability. We'll pay amounts any protected person
                    is legally required to pay as damages for covered personal injury
 2                  that:

 3                     •   results from your operations, other than advertising,
                           broadcasting, publishing, or telecasting done by or for you;
 4                         and
                       •   is caused by a personal injury offense committed while this
 5                         agreement is in effect.

 6   Policy Form OL023 Ed. 8-98, p. 2.

 7          69.     The PELP coverage part of the St. Paul Pool Policies contains the following

 8   definitions that are applicable to the PELP coverage part Insuring Agreement:

 9                  Personal injury means injury, other than bodily injury or
                    advertising injury, that's caused by a personal injury offense.
10
                    Personal injury offense means any of the following offenses:
11
                       •   False arrest, detention, or imprisonment.
12                     •   Malicious prosecution.
                       •   Wrongful entry into, or wrongful eviction from, a room,
13                         dwelling, or premises that a person occupies.
                       •   Invasion of the right of private occupancy of a room,
14                         dwelling, or premises that a person occupies.
                       •   Libel or slander.
15
                       •   Making known to any person or organization written or
                           spoken material that disparages the products, work, or
16
                           completed work of others.
                       •   Making known to any person or organization written or
17
                           spoken material that violates a person's right of privacy.
18                     •   Improper service of process.
                       •   Violation of civil rights under any federal, state, or local
19                         law.

20   Policy Form OL023 Ed. 8-98, pp. 2-3.

21          70.     The PELP coverage part of the St. Paul Pool Policies contains the following

22   exclusions:

23                  Exclusions - What This Agreement Won't Cover

24                  Insuring Agreement Exclusions

25                                                                    LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 20                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
            Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 21 of 52



 1
                     The following exclusions apply to all coverages provided by this
 2                   insuring agreement.
                     ...
 3
                     Deliberately breaking the law. We won't cover injury or damage
                     that results from:
 4
                        •   the protected person knowingly breaking any criminal
 5
                            law; or
 6                      •   any person or organization breaking any criminal law with
                            the consent or knowledge of the protected person.
 7
     Policy Form OL023 Ed. 8-98, p. 15.
 8
                     Expected or intended bodily injury or property damage. We
 9                   won’t cover bodily injury or property damage that’s expected or
                     intended by the protected person.
10
     Policy Form OL023 Ed. 8-98, p. 16.
11
                     Dishonest acts. We won't cover claims that result from dishonest,
12                   intentionally fraudulent, criminal, or malicious acts or omissions
                     of any protected person or of anyone for whose acts the protected
13                   person is legally responsible.

14                   But this exclusion doesn't apply to any protected person who
                     didn't:
15
                        •   personally participate in committing any such act or
16                          omission; or
                        •   remain passive after having personal knowledge of any
17                          such act or omission.

18   Policy Form OL023 Ed. 8-98, p. 23.

19          71.      The PELP coverage part of the St. Paul Pool Policies contains the following

20   Endorsements:

21

22                   PUBLIC ENTITY LIABILITY PROTECTION POOLING
                     GROUPS LIMITED PUNITIVE DAMAGES EXCLUSION
23                   ENDORSEMENT

24                   This endorsement changes your Public Entity

25                                                                    LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 21                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 22 of 52



 1                 Liability Protection Pooling Groups - Excess Of Self-Insured Retention.

 2                 How Coverage Is Changed
                   The following is added to the Exclusions - What This Agreement
 3                 Won't Cover section. This change excludes coverage.

 4                 Punitive damages. We won't pay punitive damages awarded as a
                   part of a judgment or settlement.
 5
     Policy Form OL103 Ed. 10-02.
 6
            72.    The St. Paul Pool Policies contain the following policy endorsement:
 7
                   Public Entity Liability Protection Pooling Groups
 8                 Sexual Abuse Insured Elsewhere Exclusion Endorsement -
                   Highline School District
 9
                   This endorsement changes your Public Entity Liability Protection
10                 Pooling Groups - Excess of Self-Insured Retention

11                 How Coverage Is Changed

12                 The following is added to the Exclusions - What This Agreement
                   Won't Cover section. This change excludes coverage.
13
                   Sexual abuse insured elsewhere exclusion. We won't cover bodily
14                 injury and personal injury that result from any sexual abuse:
                   *      committed by any person who otherwise qualifies as a
15                        protected person; and
                   *     which is considered a covered loss under policy
16                       GG06300165.

17                 However, this exclusion applies only to Highline School District.
                   Sexual abuse means any illegal or offensive physical act or contact
18                 of asexual nature.

19   Policy Form 40502 Ed.1-80.

20          73.    The PELP coverage part of the St. Paul Pool Policies contains the following policy

21   provisions:

22                 Right to investigate or defend. We'll have the right to defend any
                   protected person against a claim or suit for injury, damage, or loss
23                 covered by this agreement. We'll also have the right to investigate

24

25                                                                    LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 22                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
            Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 23 of 52



 1                 any claim or suit to the extent that we believe is proper. We may
                   exercise such rights even if:
 2
                      •   all of the allegations of the claim or suit are groundless, false,
 3                        or fraudulent; or
                      •   the total amount of the damages and claim expenses for
 4                        such injury, damage, or loss probably won't exceed a self-
                          insured retention that applies.
 5                        ...

 6                 However, we have no duty to defend any claim or suit or perform
                   other acts or services. In addition, our right to defend protected
 7                 persons against claims or suits ends when the limits of coverage
                   that apply have been used up with the payment of:
 8
                      •   judgments;
 9                    •   settlements; or
                      •   indemnitee defense expenses assumed under contract.
10
     Policy Form OL023 Ed. 8-98, p. 22.
11
                   Self-Insured Retentions
12
                   The self-insured retentions shown in the Coverage Summary and
13                 the information contained in this section fix the amount of
                   damages and claim expenses which you'll be required to pay, and
14                 over which the limits of coverage will apply in accordance with
                   the Limits Of Coverage section, regardless of the number of:
15
                      •   protected persons;
16                    •   claims made or suits brought; or
                      •   persons or organizations making claims or bringing suits.
17
                   Each accident, event, offense, or wrongful act retention. This
18
                   is the amount that you will be required to pay for the combined
                   total of:
19
                   ...
20                    •   all covered bodily injury and property damage that results
                          from any one event;
21                    •   all covered personal injury or advertising injury that’s
                          caused by all personal injury or advertising injury offenses
22                        committed in a policy year;
                   ...
23                 Payments over a self-insured retention. We must be consulted
                   prior to any payments being made or agreed to that erode the limits
24

25                                                                       LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 23                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 24 of 52



 1                 of coverage. If you settle or make payments on a claim where
                   damages or claim expenses exceed the self-insured retention
 2                 without first notifying or consulting with us, we will consider those
                   voluntary payments to be your responsibility.
 3
     Policy Form OL023 Ed. 8-98, p. 11.
 4
                   Who Is Protected Under This Agreement
 5
                   Public entity or other organization. If you are shown in the
 6                 Introduction as a named insured and a public entity or other
                   organization, you are a protected person...
 7
                   Elected or appointed officials and members. Any of your elected
 8                 or appointed officials, directors, or executive officers, or members of
                   any of your agencies, boards, or commissions, are protected persons
 9                 only for the conduct of their duties as your elected or appointed
                   officials, directors, executive officers, or members.
10
                   Employees and volunteer workers. Your employees are
11                 protected persons only for:

12                     •   work done within the scope of their employment by you;
                       •   their performance of duties related to your operations; or
13
                   Student Teachers. Any student teacher teaching for you as part
14                 of their educational requirements is a protected person,but only
                   for covered injury or damage that results from activities or work
15                 they conduct or perform:
                       • at your direction; and
16                     • within the scope of their duties for you.
                   ...
17
     Policy Form OL023 Ed. 8-98, p. 7, as amended by Form OL104 Ed. 10-02.
18
            74.    The PELP coverage part of the 9/01/2003 – 09/01/2004 St. Paul Pool Policy
19
     contains the following endorsement regarding “other insurance”:
20
                   Other Insurance
21
                   If there is any other valid and collectible insurance for property
22                 damage covered by this agreement, we will apply this agreement
                   as excess insurance over such other insurance.
23                 Other insurance means insurance, or the funding of losses, that
                   is provided by:
24

25                                                                      LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 24                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 25 of 52



 1                 •      another insurance company;
                   •      a risk retention group;
 2                 •      a self-insurance method or program, other than any
                          funded by the insured and over which this agreement
 3                        applies; or
                   •      any similar risk transfer or risk management method.
 4
                   Excess insurance. When this agreement is excess insurance
 5                 over any other insurance, our policy will pay damages in excess
                   of:
 6                 •      the total amount that all such other insurance would pay
                          if this clause did not exist; and
 7                 •      the total of all deductible and self-insured amounts under
                          all such other insurance.
 8
                   Other Terms. All other terms of your policy remain the same.
 9
     OL023 Ed. 8-98, p. 26-27, as amended by Public Entity Liability Protection Pooling Groups
10   Other Insurance Endorsement OL089 Ed. 10-02.

11          75.    The PELP coverage part of the 09/01/2004 – 09/01/2005 St. Paul Pool Policy

12   contains the following endorsement regarding “other insurance:”

13                 This endorsement changes your Public Entity Liability Protection
                   Pooling Groups – Excess of Self-Insured Retention.
14                 ...
                   Other Insurance
15
                   If there is any other valid and collectible insurance for injury or
16                 damage covered by this agreement, we will apply this agreement
                   as excess insurance over such other insurance.
17
     Policy Form OL089 Rev. 2-03.
18
            76.    The PELP coverage parts of the 09/01/2005 – 09/01/2009 St. Paul Pool Policies
19
     contain the following endorsement regarding “other insurance:”
20
                   This endorsement changes your Public Entity Liability Protection
21                 Pooling Groups – Excess of Self-Insured Retention.
                   ...
22
                   Other Insurance
23

24

25                                                                    LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 25                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 26 of 52



 1                  If there is any valid and collectible other insurance for injury or
                    damage covered by this agreement, we’ll apply this agreement as
 2                  excess insurance over such other insurance.

 3   Policy Form OL089 Rev. 1-04.

 4          b.      The "Administration Liability Protection — Claims-Made" Coverage Part

 5          77.     The St. Paul Pool Policies also contain the following coverage part:

 6                  "Washington Schools Educational Institution Administration
                    Liability Protection — Claims-Made " (hereinafter referred to
 7                  as the “ALP coverage part”).

 8   PM006 Ed. 5-95.

 9          78.     Each ALP coverage part of the St. Paul Pool Policies has a Self-Insured Retention

10   of $100,000 for "each wrongful act."

11          79.     Each ALP coverage part of the St. Paul Pool Policies, except for the 09/01/2008

12   – 09/01/2009 St. Paul Pool Policy, has a wrongful act limit of $20,000,000.

13          80.     The ALP coverage part of the 09/01/2008 – 09/01/2009 St. Paul Pool Policy has

14   a wrongful act limit of $25,000,000.

15          81.     Each ALP coverage part of the St. Paul Pool Policies, except for the 09/01/2008

16   – 09/01/2009 St. Paul Pool Policy, also has a $20,000,000 total limit.

17          82.      The ALP coverage part of the 09/01/2008 – 09/01/2009 St. Paul Pool Policy has

18   a $25,000,00 total limit.

19          83.     The ALP coverage part of the St. Paul Pool Policies contains the following

20   insuring agreement:

21                  Educational institution administration liability. We'll pay
                    amounts any protected person is legally required to pay as damages
22                  for covered loss that:
                        • results from the conduct of duties by or for an educational
23                         institution; and

24

25                                                                    LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 26                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 27 of 52



 1                      •    is caused by a wrongful act committed on or after the
                             retroactive date and before this agreement ends.
 2
     PM006 Ed. 5-95, p. 2.
 3
            84.     The ALP coverage part of the St. Paul Pool Policies contains the following
 4
     definitions that are applicable to the ALP Insuring Agreement.
 5
                    Protected person means any person or organization who qualifies as a
 6                  protected person under the Who Is Protected Under This Agreement
                    section.
 7
                    Wrongful act means any negligent act, error or omission.          It
 8                  includes any:
                        • misstatement or misleading statement; or
 9                      • neglect or breach of duty.

10                  …

11                  Claim means a demand that seeks damages.

12                  Suit means a civil proceeding that seeks damages. It includes:

13                  •        an arbitration proceeding for damages to which the
                             protected person must submit or submits with our consent;
14                           and
                    •        any other alternative dispute resolution proceeding for
15                           damages to which the protected person submits with our
                             consent.
16
                    Suit does not include an administrative hearing or proceeding.
17
     PM006 Ed. 5-95, p. 2, as amended by OL030 Ed. 8-98.
18
            85.     In addition to the foregoing, the ALP coverage part of the St. Paul Pool Policies
19
     specifically contains the following Notice in the header of the coverage form:
20
                    Important note: This is a claims-made insuring agreement with
21                  claim expenses within the limits of coverage and the self-insured
                    retention. The limits of coverage apply over the self-insured
22                  retention.
                    Claims or suits must be reported during the policy period, or a
23                  reporting period if applicable, to be covered. Please read this
24

25                                                                    LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 27                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 28 of 52



 1                  agreement carefully, especially the What This Agreement Covers,
                    When This Agreement Covers and Limits Of Coverage sections.
 2
     PM006 Ed. 5-95, p.1.
 3
            86.     The ALP coverage part of the St. Paul Pool Policies contains the following
 4
     provisions relating to this coverage part:
 5
                    When This Agreement Covers
 6
                    During the policy period or limited reporting period. We'll
 7                  apply this agreement to claims or suits for covered loss only when
                    they're first made or brought:
 8
                        •   while this agreement is in effect; or
 9                      •   during the limited reporting period if it applies.

10                  Limited reporting period means the 60 days, starting with the end
                    of this agreement, during which claims or suits for covered loss
11                  caused by a wrongful act committed before this agreement ends
                    may be first made or brought.
12
                    When we consider a claim or suit to be first made or brought.
13                  We'll consider a claim or suit for covered loss to be first made or
                    brought on the earliest of the following dates:
14
                        •   The date that we, your claim handling service or any
15                          protected person receives a written claim or a notice of suit.
                        •   The date that we or your claim handling service receive a
16                          notice of a wrongful act from any protected person.
                            However, we or your claim handling service won't accept
17                          such a notice unless it also describes what loss may result
                            from the wrongful act.
18
                    We'll also consider all claims or suits from covered loss caused by
19                  a wrongful act, or a series of related wrongful acts, to have been
                    made or brought on the date that the first of those claims or suits
20                  was first made or brought.

21                  Series of related wrongful acts means two or more wrongful acts,
                    including repeated or continuous wrongful acts, that are related to
22                  the same loss.

23   PM006 Ed. 5-95, pp. 4-5.

24

25                                                                      LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 28                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 29 of 52



 1          87.     The ALP coverage part of the St. Paul Pool Policies contains the following

 2   provisions relating to who is protected under the ALP coverage part:

 3                  Who is Protected Under This Agreement

 4                  Educational institution. If you are an educational institution
                    named in the Introduction, you are a protected person. But only
 5                  for the conduct of duties for you.

 6                  Trustees, board members or commissioners. Your trustees,
                    board members or commissioners are protected persons. But only
 7                  for the conduct of their duties for you.

 8                  Employees. Your employees are protected persons. But only for
                    the conduct of their duties for you.
 9
                    Your employees include teachers, student teachers and teacher
10                  aids.
                    ...
11
     PM006 Ed. 5-95, p. 5.
12
            c.      St. Paul Pool Policy Language Applicable To Both the PELP and ALP
13                  Coverage Parts

14          88.     The 09/01/2003 – 09/01/2004 St. Paul Pool Policy contains the following policy

15   language applicable to all coverage parts:

16                  WHAT TO DO IF YOU HAVE A LOSS

17                  You or other protected persons are required to perform the duties
                    described below when a property loss that may be covered under
18                  this policy happens or an accident or incident happens that could
                    result in liability damages covered under this policy. Failure to
19                  comply could affect coverage. The insuring agreements contained
                    in this policy determine what is covered. As a result, you should
20                  read them carefully to understand the extent of the coverage
                    provided.
21                  …
                    When This Policy Provides Liability Protection
22
                    If an accident or incident happens that may involve liability
23                  protection provided in this policy, you or any other protected
                    person involved must:
24

25                                                                   LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 29                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 30 of 52



 1                  1. Notify the police if a law may have been broken.

 2                  2. Tell us or our agent what happened as soon as possible. Do this
                    even though no demand for damages has been made against you
 3                  or any other protected person, but you or another protected person
                    is aware of having done something that may later result in a
 4                  demand for damages. This notice should include all of the
                    following:
 5                      • The time and place of the accident or incident;
                        • The protected person involved;
 6                      • The specific nature of the accident or incident including the
                            type of demand for damages that may result; and
 7
                        • The names and addresses of any witnesses and injured
 8                          people.

 9                  Important Notice For Health Care Providers

10                  If your policy includes one of our claims-made medical
                    professional liability protection insuring agreements, you should
11                  also read the When This Agreement Covers Section of that
                    agreement. We won't consider a "Patient Incident Report,"
12                  "Variance Report," or any other report made for loss prevention
                    purposes to be your report of a claim. This applies even if you send
13
                    it to us or one of our agents.
14                  3. Send us a copy of all written demands. Also send us a copy of
                    all legal documents if someone starts a lawsuit.
15
                    4. Cooperate and assist us in securing and giving evidence,
16                  attending hearings and trials, and obtaining the attendance of
                    witnesses.
17
                    5. Not assume any financial obligation or pay out any money
18                  without our consent. But this rule doesn't apply to first aid given to
                    others at the time of an accident.
19
     Policy Form 40814 Ed. 11-91.
20
            89.     The St. Paul Pool Policies, other than the 09/01/2003-09/01/2004 St. Paul Pool
21
     Policy, contain the following policy language applicable to all coverage parts:
22
                    WHAT TO DO IF YOU HAVE A LOSS
23

24

25                                                                      LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 30                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
           Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 31 of 52



 1               This form applies if:
                 …
 2
                      •   your policy provides any liability protection and
                          there's an accident, act, error, event, incident,
 3
                          offense, or omission that may result in damages or
                          other amounts which may be covered under that
 4
                          protection.
 5
                 Coverage under your policy may be affected by any failure
                 to fulfill any of the duties described in this form.
 6
                 However, neither this form, nor any of these duties, change
 7
                 or eliminate any coverage condition or requirement, or
                 exclusion or other coverage limitation, anywhere in the rest
 8
                 of your policy, such as:
 9
                      •   a specific coverage trigger, reporting, notice, or
10                        knowledge condition or requirement; or
                      •   an exclusion or other coverage limitation that's
11                        based, all or in part, on knowledge.

12               This form and the rest of your policy should be read
                 carefully to determine:
13
                      •   the extent of the coverage provided by your policy;
14                        and
                      •   the rights and duties of you and any other person or
15                        organization protected under your policy.

16               If Your Policy Provides Liability Protection

17               If your policy provides liability protection and there's an
                 accident, act, error, event, incident, offense, or omission that
18               may result in damages or other amounts which may be
                 covered under that protection, you or any other person or
19               organization protected under your policy must do all of the
                 following in connection with that accident, act, error, event,
20               incident, offense, or omission:

21               1.       As soon as possible after having knowledge of the
                          accident, act, error, event, incident, offense, or
22                        omission, tell us or one of our authorized
                          representatives what happened. Do this even if no
23                        demand against you or any other person or
                          organization protected under your policy has been
24                        made.

25                                                                     LETHER & ASSOCIATES PLLC.
     THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
     No. 2:17-cv-01917-TSZ – 31                             SEATTLE, WA 98109
                                                    P: (206) 467-5444 F: (206) 467-5544
           Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 32 of 52



 1
                 Include all of the following information that's reasonably
 2               available:

 3                    •   The time, place, and specific nature of the accident,
                          act, error, event, incident, offense, or omission.
 4                    •   The type of demand that has been or may be made
                          against you or any other person or organization
 5                        protected under your policy.
                      •   The name and address of each person or
 6                        organization that may make a claim or bring a suit.
                      •   The name and address of each person who may be a
 7                        witness.
                      •   The name and address of each person or
 8                        organization that may be involved and is protected
                          under your policy.
 9
                 Our United States of America (USA) Claim Call Center is
10               available from anywhere in the USA at any time at the following
                 toll-free telephone number to tell us this information:
11
                 1-800-787-2851
12
                 Also, our Internet web site is available from anywhere at any time
13               at the following address to tell us this information:
14               www.travelers.corn
15               However, neither we nor any of our authorized representatives
                 need to be told of an accident, act, error, event, incident, offense,
16               or omission that first involves your workers compensation
                 insurance unless the liability protection provided by your policy is
17               likely to be involved.
                 ...
18
                 3.       As soon as possible after receiving them, mail, deliver, or
19                        otherwise give to us a cony of:

20                           •   all written demands made; and
                             •   all legal documents relating to any suit brought;
21
                          against you or any other person or organization protected
22                        under your policy.

23               4.       Cooperate with and, when requested, assist us in:

24

25                                                                   LETHER & ASSOCIATES PLLC.
     THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
     No. 2:17-cv-01917-TSZ – 32                             SEATTLE, WA 98109
                                                    P: (206) 467-5444 F: (206) 467-5544
            Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 33 of 52



 1                              •   securing and giving evidence;
                                •   attending hearings and trials;
 2                              •   obtaining the attendance of witnesses; and
                                •   taking other reasonable steps to help us investigate
 3                                  or settle, or defend a person or organization
                                    protected under your policy against, a claim or suit.
 4
                    5.       Not assume any financial obligation or pay out any money,
 5                           other than for first aid given to others at the time of an
                             accident, without our consent.
 6
                    When we consider you to have knowledge of an accident, act,
 7                  error, event, incident, offense, or omission

 8                  If you're an organization, we'll consider you to have knowledge of
                    an accident, act, error, event, incident, offense, or omission only if
 9                  any person has knowledge of it while he or she is your:

10                       •   appointed or elected official if you're a public entity or
                             tribal government;
11                       •   employee, or authorized person, with a duty given by you
                             to tell us, one of our authorized representatives, or any of
12                           the persons described above, about that accident, act, error,
                             event, incident, offense, or omission.
13
                    We’ll also consider you to have knowledge of an accident, act,
14                  error, event, incident, offense, or omission if any person has
                    knowledge of it while he or she is that organization's:
15                  ...
                        • appointed or elected official if it's a public entity or tribal
16                          government; or
                    . . .
17                  When we consider other persons or organizations to have
                    knowledge of an accident, act, error, event, incident, offense,
18                  or omission. We'll consider any person or organization protected
                    under your policy, other than you, to have knowledge of an
19                  accident, act, error, event, incident, offense, or omission if you or
                    any of the persons described in the When we consider you to have
20                  knowledge of an accident, act, error, event, incident, offense.
21   Policy Form 40814 Rev. 8-03.
22         90.      The 9/1/2003 – 9/1/2007 St. Paul Pool Policies contain the following policy
23   endorsement:
                    Public Entity Liability Protection Pooling Groups
24

25                                                                       LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 33                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
           Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 34 of 52



 1               Sexual Abuse Sublimit Endorsement - With General Total
                 Sublimit And Total Maximum Total Limit
 2
                 This endorsement changes your Public Entity Liability Protection
 3               Pooling Groups - Excess of Self-Insured Retention

 4               How Coverage Is Changed

 5               There are five changes which are explained below.

 6               1.     The following is added to the Each accident, event,
                        offense, or wrongful act limit section. This change limits
 7                      coverage.

 8                      The Each accident, event, offense, or wrongful act limit
                        doesn't apply to covered bodily injury or personal injury
 9                      that results from sexual abuse committed by any person
                        who otherwise qualifies as a protected person. Instead, the
10                      sexual abuse each person limit applies. We explain that
                        limit in the Sexual abuse each person limit section.
11
                 2.     The following is added to the Limits Of Coverage section.
12                      This change limits coverage.

13                      Sexual abuse each person limit. This is shown in the
                        Coverage Summary. It is the most we'll pay for all covered
14                      bodily injury and personal injury which result from all
                        sexual abuse that:
15                      *      is sustained by any one person; and
                        *      is committed in a policy year by all persons who
16                             otherwise qualify as protected person.

17                      If the amount of this limit is not shown in the Coverage
                        Summary, it will be considered to be the same as
18                      $1,000,000.

19               3.     The following is added to the General total limit section.
                        This change limits coverage.
20
                        The most we'll pay for covered bodily injury and personal
21                      injury that. result from sexual abuse is further limited by
                        the following:
22
                        Sexual abuse total limit. This limit is shown in the
23                      Coverage Summary. It is the most we'll pay for the

24

25                                                                LETHER & ASSOCIATES PLLC.
     THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
     No. 2:17-cv-01917-TSZ – 34                             SEATTLE, WA 98109
                                                    P: (206) 467-5444 F: (206) 467-5544
           Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 35 of 52



 1                      combined total of all covered bodily injury and personal
                        injury which result from all sexual abuse that:
 2                      *       is sustained by all persons; and
                        *       is committed in a policy year by all persons who
 3                              otherwise qualify as protected persons.

 4                      If the amount of this limit is not shown in the Coverage
                        Summary, it will be considered to be the same as
 5                      $1,000,000.

 6               4.     The following is added to the Limits Of Coverage section.
                        This change limits coverage.
 7
                        Pool maximum sexual abuse limit. This limit is shown in
 8                      the Coverage Summary. It is the most we'll pay for all
                        members in a policy term for the combined total of all
 9                      covered bodily injury and personal injury which result
                        from all sexual abuse that:
10                      * is sustained by all persons; and
                        * is committed in a policy year by all persons who
11                      otherwise qualify as protected persons.

12                      We'll consider all sexual abuse that:
                        * is sustained by any one person, and
13                      * is committed while this agreement is in effect by all
                        persons who otherwise qualify as protected person;
14                      to have been committed before this agreement begins if
                        such person has also sustained sexual abuse that was
15                      committed before this agreement begins by any person
                        who otherwise qualifies as a protected person.
16
                        The pool maximum sexual abuse limit applies regardless
17                      of the number of members shown in the Named Insured
                        Continued Endorsement.
18
                        If the amount of this limit is not shown in the Coverage
19                      Summary, it will be considered to be the same as
                        $10,000,000.
20
                 5.     The following is added to the Exclusions - What This
21                      Agreement Won't Cover section. This change excludes
                        coverage.
22
                        Sexual abuse covered by other insurance written by us. We
23                      won't cover injury or damage that results from any illegal
                        or offensive physical act or contact or contact of a sexual
24

25                                                                LETHER & ASSOCIATES PLLC.
     THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
     No. 2:17-cv-01917-TSZ – 35                             SEATTLE, WA 98109
                                                    P: (206) 467-5444 F: (206) 467-5544
            Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 36 of 52



 1                         nature committed against a minor or other person who is
                           incompetent if such injury or damage is covered under a
 2                         Sexual Abuse Liability Protection - Claims-Made insuring
                           agreement written by us and issued to Highline School
 3                         District #401.

 4                         Other Terms
                           All other terms of your policy remain the same.
 5
     40502 Ed.1-80.
 6
           91.      The 9/1/2007 – 9/1/2008 St. Paul Pool Policy and the 9/1/2008 – 9/1/2009 St. Paul
 7
     Pool Policy and the 9/1/2008-9/1/2009 St. Paul Pool Policy contain the following policy
 8
     endorsement:
 9
                    SCHOOLS    INSURANCE    ASSOCIATION     OF
10                  WASHINGTON     SEXUAL   ABUSE     SUBLIMIT
                    ENDORSEMENT - WITH GENERAL TOTAL SUBLIMIT
11
                    This endorsement changes your Public Entity Liability Protection
12                  Pooling Groups - Excess of Self-Insured Retention

13                  How Coverage Is Changed

14                  There are five changes which are explained below.

15                  1.     The following is added to the Each accident, event,
                           offense, or wrongful act limit section. This change limits
16                         coverage.

17                         The Each accident, event, offense, or wrongful act limit
                           doesn't apply to covered bodily injury or personal injury
18                         that results from sexual abuse committed by any person
                           who otherwise qualifies as a protected person. Instead, the
19                         sexual abuse each person limit applies. We explain that
                           limit in the Sexual abuse each person limit section.
20
                    2.     The following is added to the Limits Of Coverage section.
21                         This change limits coverage.

22                         Sexual abuse each person limit. This limit is shown in
                           the Coverage Summary. It is the most we'll pay for all
23                         covered bodily injury and personal injury which result
                           from all sexual abuse that:
24

25                                                                    LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 36                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
           Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 37 of 52



 1                         •   is sustained by any one person; and
                           •   is committed in a policy year by all persons who
 2                             otherwise qualify as protected person.

 3                      We'll consider all sexual abuse that:
                            • is sustained by any one person; and
 4                          • is committed while this agreement is in effect by
                               all persons who otherwise qualify as protected
 5                             persons;
                        to have been committed before this agreement begins if
 6                      such person has also sustained sexual abuse that was
                        committed before this agreement begins by any person
 7                      who otherwise qualifies as a protected person.

 8                      If the amount of this limit is not shown in the Coverage
                        Summary, it will be considered to be the same as
 9                      $1,000,000.

10               3.     The following is added to the General total limit section.
                        This change limits coverage.
11
                        The most we'll pay for covered bodily injury and personal
12                      injury that result from sexual abuse is further limited by
                        the following:
13
                        Sexual abuse total limit. This limit is shown in the
14                      Coverage Summary. It is the most we'll pay for the
                        combined total of all covered bodily injury and personal
15                      injury which result from all sexual abuse that:
                            • is sustained by all persons; and
16                          • is committed in a policy year by all persons who
                                otherwise qualify as protected persons.
17                          •
                        We'll consider all sexual abuse that:
18
                            • is sustained by any one person; and
                            • is committed while this agreement is in effect by
19
                                all persons who otherwise qualify as protected
                                persons;
20
                        to have been committed before this agreement begins if
21
                        such person has also sustained sexual abuse that was
                        committed before this agreement begins by any person
22
                        who otherwise qualifies as a protected person.
23

24

25                                                                LETHER & ASSOCIATES PLLC.
     THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
     No. 2:17-cv-01917-TSZ – 37                             SEATTLE, WA 98109
                                                    P: (206) 467-5444 F: (206) 467-5544
           Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 38 of 52



 1                      If the amount of this limit is not shown in the Coverage
                        Summary, it will be considered to be the same as
 2                      $1,000,000.

 3                      Sexual abuse means any illegal or offensive physical act or
                        contact of a sexual nature.
 4
                        We explain what we mean by protected person in the What
 5                      This Agreement

 6               4.     The following is added to the Limits Of Coverage section.
                        This change limits coverage.
 7
                        Pool maximum sexual abuse limit. This limit is shown
 8                      in the Coverage Summary. It is the most we'll pay for all
                        members in a policy term for the combined total of all
 9                      covered bodily injury and personal injury which result
                        from all sexual abuse that:
10                          • is sustained by all persons;
                            • is committed in a policy year by all persons who
11                              otherwise qualify as protected persons.

12                      We'll consider all sexual abuse that:
                            • is sustained by any one person; and
13                          • is committed while this agreement is in effect by
                               all persons who otherwise qualify as protected
14                             persons;
                        to have been committed before this agreement begins if
15                      such person has also sustained sexual abuse that was
                        committed before this agreement begins by any person
16                      who otherwise qualifies as a protected person.

17                      The pool maximum sexual abuse limit applies regardless
                        of the number of members shown in the Named Insured
18                      Continued Endorsement.

19                      If the amount of this limit is not shown in the Coverage
                        Summary, it will be considered to be the same as
20                      $10,000,000.

21               5.     The following is added to the Exclusions - What This
                        Agreement Won't Cover section. This change excludes
22                      coverage.
                        Sexual abuse covered by other insurance written by us.
23                      We won't cover injury or damage that results from any
                        illegal or offensive physical act or contact of a sexual
24

25                                                                LETHER & ASSOCIATES PLLC.
     THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
     No. 2:17-cv-01917-TSZ – 38                             SEATTLE, WA 98109
                                                    P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 39 of 52



 1                          nature committed against a minor or other person who is
                            incompetent if such injury or damage is covered under a
 2                          Sexual Abuse Liability Protection -Claims-Made insuring
                            agreement written by us and issued to Highline School
 3                          District #401.
                            ...
 4
     Form PS096 Ed. 9-05.
 5
            92.     The 09/01/2003 - 09/01/2007 St. Paul Pool Policies contain the following policy
 6
     endorsement:
 7
                    PUBLIC SECTOR SERVICES MULTIPLE                               SELF-
 8                  INSURED RETENTIONS ENDORSEMENT

 9                  This endorsement changes your policy.

10                  How Coverage Is Changed

11                  The following is added.

12                  How multiple self-insured retentions apply to the same loss. If
                    two or more self-insured retentions in this policy apply to the same
13                  covered loss, we'll apply only the largest of those retentions to that
                    loss.
14                  ...
     Form 47661 Ed.1-95.
15
            93.     The 9/01/2007 – 9/01/2008 St. Paul Pool Policy and the 9/01/2008 – 9/01/2009
16
     St. Paul Pool Policy contains the following policy endorsement:
17
                    PUBLIC SECTOR SERVICES
18
                    MULTIPLE SELF-INSURED RETENTIONS
                    This endorsement changes your policy.
19
                    How Coverage Is Changed
20
                    The following is added. This change limits the number of self-
21
                    insured retentions you'll be responsible for paying when two or
                    more of those retentions apply to the same injury, damage, or loss.
22
                    This change broadens coverage.
23
                    How multiple self-insured retentions apply to the same injury,
                    damage, or loss. If two or more self-insured retentions in this
24

25                                                                       LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 39                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
               Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 40 of 52



 1                   policy apply to the same amounts for covered injury, damage, or
                     loss, you'll only be responsible for paying the largest of those
 2                   retentions.
                     ...
 3
     Form D0126 Ed. 6-06.
 4
              4.     The SIAW Policies
 5
              94.    On information and belief, SIAW issued successive one-year policies to the
 6
     District from September 1, 2009 through present date (the “SIAW policies”).
 7
              95.    On information and belief, the SIAW policies provide substantially the same or
 8
     similar coverage as provided by the St. Paul Policies.
 9
              5.     The Atlantic Mutual Policies
10
              96.    On information and belief, Atlantic Mutual Insurance Company (“Atlantic
11
     Mutual”) issued successive one-year policies to the District from 1995 through 2000 (the
12
     “Atlantic Mutual policies”).
13
              97.    On information and belief, the Atlantic Mutual policies provide substantially the
14
     same or similar coverage as provided by the St. Paul Policies.
15
              98.    On information and belief, Atlantic Mutual was placed into liquidation and the
16
     New York Superintendent of Insurance was appointed as Liquidator on April 27, 2011, by order
17
     of the Supreme Court of the State of New York.
18
        IV.        THERE IS AN ACTUAL AND JUSTICIABLE CONTROVERSY AS TO
19                              ST. PAUL’S COVERAGE OBLIGATIONS

20            1.     The St. Paul CGL Policies

21            99.    There is no coverage available to the District under the St. Paul Policies for the

22   claims asserted or the damages sought in the Underlying Lawsuit.

23

24

25                                                                     LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 40                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
              Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 41 of 52



 1           100.    The CGL Coverage parts of the St. Paul Policies provide coverage for amounts

 2   protected persons are legally required to pay as damages for covered bodily injury that happens

 3   while the Policies are in effect and is caused by an event.

 4           101.    There is an actual and justiciable controversy whether the District is legally

 5   required to pay for the damages alleged in the Underlying Lawsuit.

 6           102.    There is an actual and justiciable controversy whether the allegations against the

 7   District in the Underlying Lawsuit concern bodily injury, as that term is defined, that happened

 8   while the St. Paul Policies were in effect.

 9           103.    The CGL Coverage parts of the October 1, 2001 – October 1, 2003 St. Paul

10   Policies provide that bodily injury that is a continuation, change, or resumption of previously

11   known bodily injury happening before the October 1, 2001 – October 1, 2003 St. Paul Policies

12   will be considered to have happened prior to the October 1, 2001 – October 1, 2003 St. Paul

13   Policies if such continuation, change, or resumption would otherwise be covered by this

14   agreement because of a continuous, multiple, or other coverage trigger required under the law

15   that applies.

16           104.    There is an actual and justiciable controversy whether the allegations against the

17   District in the Underlying Lawsuit concern bodily injury, as that term is defined, that is a

18   continuation, change, or resumption of previously known bodily injury happening before the

19   October 1, 2001 – October 1, 2003 Policies.

20           105.    There is an actual and justiciable controversy whether the damages at issue in the

21   Underlying Lawsuit concern a previously known bodily injury as defined by the October 1, 2001

22   – October 1, 2003 St. Paul Policies.

23

24

25                                                                     LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 41                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 42 of 52



 1          106.      The CGL Coverage parts of the St. Paul Policies provide coverage for amounts

 2   protected persons are legally required to pay as damages for covered personal injury that results

 3   from business activities and is caused by a personal injury offense committed while this

 4   agreement is in effect.

 5          107.      There is an actual and justiciable controversy whether the District is required to

 6   pay damages for the claims at issue in the Underlying Lawsuit.

 7          108.      There is an actual and justiciable controversy whether the allegations asserted

 8   against the District in the Underlying Lawsuit amount to personal injury as defined by the St.

 9   Paul Policies.

10          109.      There is an actual and justiciable controversy whether the allegations asserted

11   against the District in the Underlying Lawsuit concern personal injury caused by a personal

12   injury offense committed while this agreement is in effect.

13          110.      Pursuant to the CGL Coverage parts of the St. Paul Policies, St. Paul has the right

14   and duty to defend protected persons against a claim or suit for injury or damage covered by this

15   agreement.

16          111.      There is an actual and justiciable controversy whether the allegations asserted

17   against the District in the Underlying Lawsuit trigger St. Paul’s defense obligation to the District.

18          112.      The CGL Coverage parts of the St. Paul Policies exclude coverage for injury or

19   damage that results from a protected person knowingly breaking any criminal law or any person

20   or organization breaking any criminal law with the consent or knowledge of the protected person.

21          113.      There is an actual and justiciable controversy whether the allegations asserted

22   against the District in the Underlying Lawsuit arise from the District or any protected person

23   deliberately breaking the law.

24

25                                                                       LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 42                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 43 of 52



 1          114.    The CGL Coverage parts of the St. Paul Policies exclude coverage for bodily

 2   injury or property damage that’s expected or intended by the protected person.

 3          115.    There is an actual and justiciable controversy whether the allegations asserted

 4   against the District in the Underlying Lawsuit arise from bodily injury or property damage that

 5   was expected or intended by the District or any protected person.

 6          116.    In the event that the CGL Coverage parts of the St. Paul Policies are triggered by

 7   the allegations asserted against the District in the Underlying Lawsuit, the coverage afforded by

 8   the St. Paul Policies may be primary, co-primary, or excess to other available insurance.

 9          117.    In the event that the CGL Coverage parts of the St. Paul Policies are triggered by

10   the allegations asserted against the District in the Underlying Lawsuit, there is an actual and

11   justiciable controversy whether the coverage afforded by the St. Paul Policies may be primary,

12   co-primary, or excess to other available insurance.

13          118.    The October 1, 2001 – October 1, 2003 St. Paul Policies exclude coverage for

14   bodily injury, personal injury, or medical expenses that result from any sexual abuse committed

15   by any person who otherwise qualifies as a protected person.

16          119.    There is an actual and justiciable controversy whether the allegations asserted

17   against the District in the Underlying Lawsuit concern bodily injury that resulted from any sexual

18   abuse committed by any person who otherwise qualifies as a protected person.

19          120.    The St. Paul Policies require that the District cooperate with St. Paul in the event

20   of any loss or claim.

21          121.    There is an actual and justiciable controversy whether the District has satisfied its

22   duty of cooperation with St. Paul.

23

24

25                                                                      LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 43                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
              Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 44 of 52



 1          122.      The above list of policy provisions, conditions, endorsements, and exclusions is

 2   not an exhaustive list of all potentially applicable provisions, conditions, endorsements, and

 3   exclusions. St. Paul reserves the right to later amend this Complaint or later address such other

 4   policy provisions, conditions, endorsements, and exclusions as may become relevant or

 5   necessary.

 6          2.        The St. Paul Pool Policies

 7          123.      There is no coverage available to the District under the St. Paul Pool Policies for

 8   the damages sought damages sought from in the Underlying Lawsuit.

 9          124.      The PELP and ALP coverage parts of the St. Paul Pool Policies require protected

10   persona to take certain actions.

11          125.      There is an actual and justiciable controversy whether the District and/or SIAW

12   have fulfilled their duties to St. Paul with respect to the claims at issue in the Underlying Lawsuit.

13          126.      The insuring agreement of the PELP coverage part of the St. Paul Pool Policies

14   provides coverage for bodily injury or property damage that is caused by a covered event,

15   provided that the bodily injury or property damage occurs during a St. Paul Policy period.

16          127.      There is an actual and justiciable controversy as to whether any of the damages

17   sought from the District involve claims for bodily injury as that term is defined in the St. Paul

18   Pool Policies.

19          128.      There is an actual and justiciable controversy as to whether any of the damages

20   sought from the District involve an event as that term is defined by the PELP coverage part of

21   the St. Paul Pool Policies.

22

23

24

25                                                                       LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 44                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 45 of 52



 1          129.    There is an actual and justiciable controversy as to whether the District has

 2   liability for bodily injury caused by a covered event as those terms are defined by the PELP

 3   coverage part of the St. Paul Pool Policies.

 4          130.    There is an actual and justiciable controversy as to whether any bodily injury that

 5   was allegedly caused by a covered event occurred during any St. Paul Pool Policy period.

 6          131.    The PELP coverage part of the St. Paul Pool Policies provides coverage for

 7   amounts that an insured is legally obligated to pay as damages for personal injury that is caused

 8   by a personal injury offense which happens during a St. Paul Pool Policy period.

 9          132.    There is an actual and justiciable controversy as to whether any of the damages

10   sought from damages sought from the District involve claims for personal injury as that term is

11   defined by the PELP coverage part of the St. Paul Pool Policies.

12          133.    To the extent that the damages sought from damages sought from the District

13   involve claims for the recovery of personal injury damages, there is an actual and justiciable

14   controversy as to whether such damages were caused by a personal injury offense as that term is

15   defined by the PELP coverage part of the St. Paul Pool Policies.

16          134.    To the extent that damages sought from the District involve claims for personal

17   injury, there is an actual and justiciable controversy as to whether such claims resulted in

18   damages, which is required to implicate coverage for a personal injury offense.

19          135.    To the extent that the damages sought from the District involve claims for

20   personal injury caused by a personal injury offense, there is an actual and justiciable controversy

21   as to whether such claims were caused personal injury offense that happened during any St. Paul

22   Pool Policy period.

23

24

25                                                                      LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 45                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 46 of 52



 1          136.    To the extent that the insuring agreement of the PELP coverage part of the St.

 2   Paul Pool Policies is applicable to any of the damages sought in the Underlying Lawsuit, the

 3   PELP coverage part contains exclusions that may preclude coverage for some or all of the

 4   damages sought in the Underlying Lawsuit.

 5          137.    Pursuant to the PELP coverage part of the St. Paul Pool Policies, coverage is

 6   excluded for liability that results from the District or its personnel deliberately breaking the law.

 7          138.     There is an actual and justiciable controversy as to whether any of the damages

 8   sought from the District in the Underlying Lawsuit result from the District or its personnel

 9   deliberately breaking the law.

10          139.    Pursuant to the PELP coverage part of the St. Paul Pool Policies, coverage is

11   excluded for any bodily injury or property damage that was expected or intended from the

12   standpoint of the District.

13          140.    There is an actual and justiciable controversy to whether any of the damages

14   sought from the District in the Underlying Lawsuit arise from bodily injury or property damage

15   that was expected or intended from the standpoint of the District.

16          141.    Pursuant to the PELP coverage part of the St. Paul Pool Policies, coverage is

17   excluded for any punitive damages awarded as a part of a judgment or agreed to as part of a

18   settlement.

19          142.    There is an actual and justiciable controversy as to whether the PELP coverage

20   part of the St. Paul Pool Policies provides coverage for any punitive damages.

21          143.    To the extent that some or all of the damages sought in the Underlying Lawsuit

22   are within the scope of the PELP coverage part of the St. Paul Pool Policies, there is an actual

23

24

25                                                                       LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 46                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
              Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 47 of 52



 1   and justiciable controversy as to whether St. Paul has or had any duty to defend the District under

 2   the PELP coverage part of the St. Paul Pool Policies in the Underlying Lawsuit.

 3           144.     The PELP coverage part of the St. Paul Pool Policies contains a $100,000 self-

 4   insured retention (hereinafter “SIR”) for “each accident, event, offense, or wrongful act.”

 5           145.     To the extent the District has liability in the Underlying Lawsuit arising from

 6   separate accidents, events, offenses, or wrongful acts, there is an actual and justiciable

 7   controversy as to whether the District is obligated to satisfy an SIR for each such separate

 8   accident, event, offense, or wrongful act.

 9           146.     There is an actual and justiciable controversy as to whether the District’s SIR

10   obligations under the PELP coverage part can be satisfied in whole or part by payment(s) from

11   third parties.

12           147.     No individual officials and/or employees of the District are named as defendants

13   in the Underlying Lawsuit.

14           148.     To the extent that individuals are named as defendants in the Underlying Lawsuit,

15   there is an actual and justiciable controversy whether such individuals qualify as protected

16   persons under the PELP coverage part of the St. Paul Pool Policies.

17           149.     Pursuant to the PELP coverage part of the St. Paul Pool Policies, coverage is only

18   potentially afforded if the liability of such individuals arises out of the performance of their duties

19   as elected or appointed officials or in the course and scope of their employment with the District.

20           150.     There is an actual and justiciable controversy as to whether any damages will be

21   sought from individuals and officials and/or employees of the District and whether such

22   potentially lability arises out of the performance of their duties as elected or appointed officials

23   or in the course and scope of their employment with the District.

24

25                                                                        LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 47                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
              Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 48 of 52



 1          151.    Pursuant to the PELP coverage part, to the extent that there is other valid and

 2   collectible insurance available to the District for purposes of the claims asserted in the Underlying

 3   Lawsuit, the coverage provided under the PELP coverage part of the St. Paul Pool Policies is

 4   excess over proper exhaustion of the applicable limits of such other insurance.

 5          152.    To the extent that the St. Paul Pool Policies provide coverage, there is an actual

 6   and justiciable controversy as to whether the PELP coverage is excess over other insurance.

 7          153.    The insuring agreement of the ALP coverage part provides coverage for amounts

 8   that an insured becomes legally liable to pay as damages for loss that results from the conduct of

 9   duties by or for an educational institution and is caused by a wrongful act committed on or after

10   the retroactive date and before this agreement ends.

11          154.    There is an actual and justiciable controversy as to whether any of the damages

12   sought from the District involve a wrongful act as that term is defined in the ALP coverage part

13   of the St. Paul Pool Policies.

14          155.    To the extent that the damages sought from the District involve a wrongful act,

15   there is an actual and justiciable controversy as to whether such wrongful act was committed on

16   or after the retroactive date and before the expiration of the applicable St. Paul Pool Policy period.

17          156.    There is an actual and justiciable controversy as to whether any of the damages

18   sought from the District involve conduct of duties on behalf of an educational institution.

19          157.    The ALP coverage part of the St. Paul Pool Policies requires that claims or suits

20   be reported during the policy period, or a reporting period if applicable.

21          158.    There is an actual and justiciable controversy as to whether any claim or suit was

22   made against and/or reported by the District during an applicable St. Paul Pool Policy period, or

23   a reporting period if applicable.

24

25                                                                       LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 48                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 49 of 52



 1          159.    The St. Paul Pool Policies exclude coverage for bodily injury and personal injury

 2   that result from any sexual abuse (1) committed by any person who otherwise qualifies as a

 3   protected person; and (2) which is considered a covered loss under St. Paul Policy No.

 4   GG06300165.

 5          160.    There is an actual and justiciable controversy whether the claims asserted against

 6   the District in the Underlying Lawsuit concern bodily injury or personal injury that resulted from

 7   sexual abuse committed by a protected person which would otherwise be covered loss under St.

 8   Paul Policy No. GG06300165.

 9          161.    The St. Paul Pool Policies contain endorsements limiting the sexual abuse each

10   person limit, the sexual abuse total limit, and the pool maximum sexual abuse limit when sexual

11   abuse has been committed by a protected person in a policy year.

12          162.    There is an actual and justiciable controversy whether the claims asserted against

13   the District in the Underlying Lawsuit are the result sexual abuse committed by a protected

14   person in a policy year, thus limiting the sexual abuse each person limit, the sexual abuse total

15   limit, and the pool maximum sexual abuse limit under the St. Paul Pool Policies.

16          163.    Pursuant to the St. Paul Pool Policies, if two or more self-insured retentions apply

17   to the same covered loss, injury, or damage, the District may be responsible for paying the larger

18   or the largest of such retentions.

19          164.    There is an actual and justiciable controversy whether the claims asserted against

20   the District in the Underlying Lawsuit implicate two or more self-insured retentions.

21          165.    St. Paul reserves the right to assert any other exclusions or grounds for which

22   coverage for the damages sought from the District may be excluded under the St. Paul Policies.

23                    VI.     FIRST CAUSE OF ACTION – DECLARATORY RELIEF
                                       (Against the District)
24

25                                                                     LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 49                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 50 of 52



 1
            166.    St. Paul incorporates by reference as though fully set forth herein, and restates and
 2
     re-alleges each of the paragraphs 1 through 165 above.
 3
            167.    St. Paul is entitled to Declaratory Judgment in its favor, specifically including a
 4
     judicial determination that it does not owe any coverage obligations to the District under the CGL
 5
     coverage parts of the St. Paul Policies for the claims asserted against the District in the
 6
     Underlying Lawsuit.
 7
            168.    St. Paul is entitled to Declaratory Judgment in its favor, specifically including a
 8
     judicial determination that it does not owe any coverage obligations to the District under the
 9
     PELP coverage parts of the St. Paul Pool Policies for the claims asserted against the District in
10
     the Underlying Lawsuit.
11
            169.    St. Paul is entitled to Declaratory Judgment in its favor, specifically including a
12
     judicial determination that it does not owe any coverage obligations to the District under the ALP
13
     coverage parts of the St. Paul Pool Policies for the claims asserted against the District in the
14
     Underlying Lawsuit.
15
                                    VIII. PRAYER FOR RELIEF
16
            1.      For a declaration that St. Paul owes no defense obligation to the District with
17
     respect to the Underlying Lawsuit under the CGL coverage parts of the St. Paul Policies.
18
            2.      For a declaration that St. Paul owes no defense obligation to the District with
19
     respect to the Underlying Lawsuit under the PELP coverage parts of the St. Paul Pool Policies.
20
            3.      For a declaration that St. Paul owes no defense obligation to the District with
21
     respect to the Underlying Lawsuit under the ALP coverage parts of the St. Paul Pool Policies.
22
            4.      For a declaration that St. Paul owes no indemnity obligation to the District with
23
     respect to the Underlying Lawsuit under the CGL coverage parts of the St. Paul Policies.
24

25                                                                      LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 50                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 51 of 52



 1          5.     For a declaration that St. Paul owes no indemnity obligation to the District with

 2   respect to the Underlying Lawsuit under the PELP coverage parts of the St. Paul Pool Policies.

 3          6.     For a declaration that St. Paul owes no indemnity obligation to the District with

 4   respect to the Underlying Lawsuit under the ALP coverage parts of the St. Paul Pool Policies.

 5          7.     For all interest allowed by law.

 6          8.     For attorney fees and costs allowed by statute and law.

 7          9.     For other and further relief as the Court deems just and equitable.

 8          DATED this 4th day of December, 2018.

 9                                                    LETHER & ASSOCIATES, PLLC

10
                                                      /s/ Thomas Lether
11                                                    /s/ Eric J. Neal
                                                      Thomas Lether, WSBA #18089
                                                      Eric J. Neal, WSBA #31863
12                                                    1848 Westlake Avenue N, Suite 100
                                                      Seattle, WA 98109
13                                                    P: (206) 467-5444/F: (206) 467-5544
                                                      eneal@letherlaw.com
14                                                    tlether@letherlaw.com
                                                      Attorneys for Plaintiff St. Paul Fire and Marine
15                                                    Insurance Company and St. Paul Mercury
                                                      Insurance Company
16

17

18

19

20

21

22

23

24

25                                                                     LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 51                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
             Case 2:17-cv-01917-TSZ Document 48 Filed 12/04/18 Page 52 of 52



 1                                   CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies under the penalty of perjury under the laws of the State

 3   of Washington that on this date I caused to be served in the manner noted below a true and correct

 4   copy of the foregoing on the parties mentioned below as indicated:

 5                  Steven Soha
                    Paul Mark Rosner
 6                  Sarah E. Davenport
                    Soha & Lang PS
 7                  1325 Fourth Ave, Suite 2000
                    Seattle, WA 98101-2570
 8                  P: 206-624-1800 / F: 206-624-1800
                    soha@sohalang.com
 9                  rosner@sohalang.com
                    davenport@sohalang.com
10                  Attorneys for Schools Insurance Association of Washington

11                  Nicholas Peter Gellert
                    Perkins Coie
12                  1201 3rd Ave, Suite 4900
                    Seattle, WA 98101-3099
13                  P: 206-359-8680 / F: 206-359-8500
                    NGellert@perkinscoie.com
14                  Attorney for Highline School District No. 401

15                  Lincoln C. Beauregard
                    Evan T. Fuller
16                  Connelly Law Offices, PLLC
                    2301 North 30th Street
17                  Tacoma, WA 98403
                    P: 253-593-5100 / F: 253-593-0380
18                  lincolnb@connelly-law.com
                    efuller@connelly-law.com
19                  Attorney for R.T.

20
     By:        [ ] First Class Mail            [X] ECF                   [ ] Legal Messenger
21
            Dated this 4th day of December, 2018, at Seattle, Washington.
22

23                                                        /s/ Lina Wiese___________
                                                          Lina Wiese| Paralegal
24

25                                                                     LETHER & ASSOCIATES PLLC.
      THIRD AMENDED COMPLAINT FOR DECLARATORY RELIEF1848 WESTLAKE AVENUE N, SUITE 100
      No. 2:17-cv-01917-TSZ – 52                             SEATTLE, WA 98109
                                                     P: (206) 467-5444 F: (206) 467-5544
